Order entered September 21, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00205-CV

    IN RE BYRON CURTIS COOK, TRADE RARE, L.L.C., AND JOEL
                     HOCHBERG, Relators

          Original Proceeding from the 417th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 417-04885-2016

                                    ORDER
                           Before the Court En Banc

      Before the Court is relators’ August 24, 2020 motion for reconsideration en

banc. Real parties are requested to file a response, if any, within TWENTY

DAYS of the date of this order.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE